—Appeal by the *401defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered April 18, 1996, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to his contention, the defendant received the effective assistance of counsel (see, People v Baldi, 54 NY2d 137). The defendant’s attorney negotiated an advantageous plea agreement that substantially limited the defendant’s exposure to imprisonment (see, People v Mobley, 221 AD2d 376; People v Ladelokun, 192 AD2d 723).
We have examined the record and find that the defendant’s plea of guilty was knowingly and voluntarily entered. Mangano, P. J., Joy, Friedmann and Goldstein, JJ., concur.